Citation Nr: 0433701	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  00-05 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for status 
postoperative Gill procedure, bilateral lateral fusion, L5-
S1, with iliac bone graft for spondylolisthesis, L5 on S1, 
with scoliosis, dorsolumbar spine, currently evaluated as 40 
percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 until 
November 1974.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a September 1999 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Cleveland, Ohio.

In a January 2004 letter to the veteran, the Board advised 
him that his attorney, Mr. R. Edward Bates, had his authority 
to represent VA claimants revoked by VA, effective July 28, 
2003.  It was explained that, in essence, the Board and other 
VA organizations could no longer recognize Mr. Bates as the 
veteran's representative.  In the letter, the veteran was 
provided several options with respect to his representation 
choices, however, he did not respond.  Therefore, the Board 
will assume that the veteran is representing himself in the 
current appeal.

These matters were previously before the Board in March 2001 
and July 2003.  On those occasions, remands were ordered to 
accomplish further development.  Furthermore, the July 2003 
remand instructed the RO to schedule the veteran for an 
evaluation of his surgical scars.  The RO was then to 
determine whether a separate evaluation for such scars was 
warranted.  An October 2003 VA fee-basis examination was 
conducted which contained detailed findings regarding the 
veteran's surgical scars.  As a result of such findings, the 
veteran was granted a separate 10 percent rating for low back 
surgical scars that were painful on examination.  No appeal 
was taken from that determination.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's status 
postoperative Gill procedure, bilateral lateral fusion, L5-
S1, with iliac bone graft for spondylolisthesis, L5 on S1, 
with scoliosis, dorsolumbar spine, was manifested by 
complaints of pain, stiffness and radiating numbness; 
objectively, there was marked limitation of motion and mild 
radicular symptomatology in the right leg.  

2.  From September 23, 2002, to include after September 26, 
2003, the veteran's status postoperative Gill procedure, 
bilateral lateral fusion, L5-S1, with iliac bone graft for 
spondylolisthesis, L5 on S1, with scoliosis, dorsolumbar 
spine was manifested by complaints of pain, stiffness and 
radiating numbness; objectively, there was limited motion and 
severe pain on flexion, as well as no more than mild 
neurological symptomatology.  


CONCLUSION OF LAW

The schedular criteria for a 60 percent rating for status 
postoperative Gill procedure, bilateral lateral fusion, L5-
S1, with iliac bone graft for spondylolisthesis, L5 on S1, 
with scoliosis, dorsolumbar spine, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect prior to and from September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.



Notice

A VA letter issued in March 2003 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim.  This correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
additional evidence in his possession, pertinent to the 
appeal, to VA.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claims were filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's VA and private post service reports of 
treatment and examination.  Further, Social Security earnings  
statements are of record, as is an academic article relating 
to the evaluation of permanent impairment.  Moreover, a 
September 1996 report written by a Rehabilitation Counselor 
is of record.  Additionally, lay statements from the 
veteran's wife and from a family friend are associated with 
the claims folder, along with the veteran's own statements in 
support of his claim.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2003).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2003), see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2003).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, 
or pain on movement.  38 C.F.R. § 4.45.

Increased rating- lumbosacral spine

Factual background

Following the veteran's claim of entitlement to an increased 
rating for status postoperative Gill procedure, bilateral 
lateral fusion, L5-S1, with iliac bone graft for 
spondylolisthesis, L5 on S1, with scoliosis, dorsolumbar 
spine, he was examined by VA in July 1999.  At that time, he 
complained of stiffness and diminished range of motion, 
constant pain and insomnia.  The pain was said to radiate to 
the right buttock and right anterior thigh.  He also reported 
that prolonged sitting, lying or standing caused increased 
pain.  He required constant heat and prolonged bed rest to 
alleviate his pain.  The veteran stated that he was unable to 
socialize because of his back pain.  

Objectively, the lumbar spine was without bony deformity, 
discoloration or soft tissue swelling.  Regarding range of 
motion, the veteran had flexion forward to 10 degrees and had 
backward extension to 10 degrees.  Flexion left and right, 
and rotation left and right were to 20 degrees with pain.  
Neurological examination revealed that cranial nerves II 
through XII, motor, deep tendon reflexes, sensory 
examination, cerebellar examination and mental status 
examination were intact and physiologic.  X-rays showed 
bilateral spondylolysis and minimal spondylolisthesis, both 
at S1.

Following the examination, the impression was chronic low 
back pain, status post L5-S1 laminectomy and fusion with 
bilateral spondylolysis.  Neurological examination was noted 
to be unremarkable.  

In May 2001, the veteran's wife made a statement regarding 
her husband's service-connected lumbar disability.  She 
stated that over the 10 years of their marriage, the veteran 
spent 90 percent of his time in the bedroom.  When he 
attempted to participate in family activities it would take 
days in bed to regain control of his back pain.  Everyone in 
the family had to pitch in to compensate for chores and tasks 
that the veteran was unable to accomplish.  She stated that 
the veteran had tried to make use of VA rehabilitational 
resources and that he had enrolled in courses.  The veteran 
performed quite well academically, but his back pain made it 
impossible for him to sit in classes.  

Also in May 2001, a friend of the veteran wrote a letter 
describing his back pain.  [redacted] commented that she 
witnessed the veteran's condition deteriorate over time.  
[redacted] explained that she helped the veteran with chores after 
his divorce from his wife.  The veteran was unable to cook or 
clean.  Additionally, once the veteran remarried, [redacted] 
would invite he and his wife to various social events but the 
veteran always declined due to excruciating back pain.  [redacted] 
added that, due to his service-connected back disability, 
the veteran was unable to participate fully in employment, 
family or recreational activities.  [redacted] identified 
herself as an ex-LPN.  She further explained that the veteran 
used a heated waterbed to alleviate his pain and that, even 
with such help, and with strong analgesic medication, it was 
difficult for him to cope with his daily pain.  Even after 
rehabilitative therapy, the veteran remained unable to sit or 
stand for extended periods, bend at the waist or lift any 
weight of significance.  His physical limitations were said 
to be extremely restrictive and prevented him from performing 
any manual labor.  

The veteran underwent a VA fee-basis examination in May 2002.  
He reported progressively worsening back pain.  He used 
multiple medications with minimal relief.  His back pain was 
constant and he also complained of weakness, stiffness, 
fatigability and lack of endurance over his lumbar spine.  He 
also had occasional numbness of the right thigh and right 
hip.  Weather changes and exertion exacerbated his pain.  He 
denied true flare-up and also denied use of assistive devices 
such as crutches or canes.  

Upon physical examination, the lumbar spine was within normal 
alignment, with no evidence of muscular spasm.  There was no 
tenderness to palpation over the lumbar spine.  Range of 
motion of the lumbar spine was as follows:  flexion to 50 
degrees, with severe pain; extension to 10 degrees; right 
lateral flexion to 15 degrees; and left lateral flexion to 15 
degrees.  There was poor strength of the right lower 
extremity as compared to the left.  There was numbness along 
the right leg and thigh subjectively.  

Also in May 2002, an MRI showed a small disc bulge at L4-L5 
without significant spinal stenosis and no evidence of an 
epidural scar at L5.  An EMG study showed mild acute/chronic 
right S1 radiculopathy.  

The veteran was most recently examined by VA (on a fee basis) 
in October 2003.  He complained of a burning and numb 
sensation down the right leg and across his lumbar spine.  He 
also had radiating pain across the front of his right knee.  
He reported unsteadiness after standing for an extended time.  
He denied any loss of bowel or bladder function.  

The veteran relayed that his back symptoms were constant.  He 
took Soma and tramadol for pain.  He had to discontinue use 
of demarol because he had been taking it for too long.  
Prolonged standing or walking aggravated his symptomatology.  
His pain was alleviated by lying down.  The veteran walked 
unassisted.  He did not use a brace, cane or crutch for 
ambulation.  

Objectively, examination of the back revealed slight muscle 
atrophy in the lumbar spine.  The veteran had flexion to 30 
degrees without pin and to 45 degrees with pain.  He had 
extension to 5 degrees.  He had right lateral flexion to 15 
degrees and left lateral flexion to 15 degrees.  He had right 
rotation to 30 degrees.  Left rotation was also to 30 
degrees.  He had positive straight leg raising on the right.  
He had 2+ patellar and Achilles reflexes.  There were no 
focal motor or sensory deficits.  He had normal curvature of 
the spine.  

In a statement received by the RO in May 2002, the veteran 
described his daily routine.  He stated that he woke up 
early, around 5:00 A.M. because his pain medications would 
wear off and his back discomfort would intensify.  He would 
get up and take a hot shower to relax his back muscles.  The 
veteran stated that he would then return to bed to lie down 
and schedule his day.  He explained that he had to plan his 
activities ahead of time, because he could not tolerate 
prolonged standing or sitting.  Beyond that, his 
concentration would diminish due to the pain.  The veteran 
stated that his back pain was constantly at least a 6 out of 
10.  He stated that he and his wife did not eat or 
participate in other forms of entertainment because of his 
back pain.  When visitors came over, they would go into the 
veteran's bedroom, as he spent most of his time in there.  
The veteran also stated that he had a four-month-old son.  He 
could only lift him if sitting or lying down.  The veteran 
took Demerol 50 mg. each evening at 10 P.M. enabling him to 
go to sleep around midnight.  He had tried various 
rehabilitation programs with little or no success.  

Analysis

The veteran's current claim of entitlement to a rating in 
excess of 40 percent for his service- connected status 
postoperative Gill procedure, bilateral lateral fusion, L5-
S1, with iliac bone graft for spondylolisthesis, L5 on S1, 
with scoliosis, dorsolumbar spine, was received on November 
16, 1998.  As such, the rating period on appeal is from 
November 16, 1997, one year prior to the date of receipt of 
the reopened increased rating claims.  See 38 C.F.R. § 
3.400(o)(2).

Historically, the veteran's status postoperative Gill 
procedure, bilateral lateral fusion, L5-S1, with iliac bone 
graft for spondylolisthesis, L5 on S1, with scoliosis, 
dorsolumbar spine has been rated under either Diagnostic Code 
5292 or Diagnostic Code 5293 of 38 C.F.R. Part 4.  During the 
course of this appeal, the diagnostic criteria for evaluating 
disability of the lumbar spine have been revised on two 
occasions.  The first changes were effective September 23, 
2002.  The most recent revisions were effective September 26, 
2003.  

At the commencement of the appeal, Diagnostic Code 5292 
afforded a maximum 40 percent evaluation for severe 
limitation of motion of the lumbar spine.  Diagnostic Code 
5293 prescribed that a 40 percent evaluation is for 
application in the case of severe recurring attacks, with 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced impairment, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

The Board has reviewed the evidence of record and finds that, 
for the period prior to September 23, 2002, the veteran's 
symptomatology is most accurately reflected by the next-
higher 60 percent rating under Diagnostic Code 5293 as it 
then existed.  In so finding, the Board notes that 
symptomatology such as demonstrable muscle spasm and absent 
ankle jerk, listed under the criteria for a 60 percent 
rating, have not been shown here.  Moreover, it is 
acknowledged that VA examination in July 1999 showed 
essentially normal neurological findings, with cranial nerves 
II through XII, motor, deep tendon reflexes, sensory 
examination, cerebellar examination and mental status 
examination all intact and physiological.  However, upon VA 
examination in May 2002, the veteran had poor strength of the 
right lower extremity as compared to the left.  Additionally, 
there was numbness along the right leg and thigh 
subjectively.  Further, an EMG study conducted at that time 
revealed radiculopathy.  

While in some instances it might be found that the veteran's 
presently assigned 40 percent evaluation for the period prior 
to September 23, 2002, adequately accounts for the 
neurological symptomatology described above.  However, in 
this case the next-higher rating of 60 percent more 
approximately reflects the level of disability when 
considering additional limitation of function as due to such 
factors such as pain and weakness.  Here, the veteran has 
consistently complained of severe back pain of such intensity 
that the veteran was primarily confined to his bedroom.  He 
required daily medication.  Also, he did not socialize 
because of his back pain.  Moreover, the extent of such pain 
and discomfort was also attested to in letters written by the 
veteran's wife and a family friend.  

The Board has reviewed the objective medical findings of 
record and finds that they substantiate the subjective 
reports of pain discussed above.  Indeed, upon VA examination 
in July 1999, the veteran's forward flexion was severely 
limited, to 10 degrees.  Furthermore, while examination in 
May 2002 showed an improved finding of flexion to 50 degrees, 
severe pain on movement was noted.  The examiner at that time 
stated that an MRI and EMG findings did not substantiate the 
veteran's subjective symptoms.  However, it is clear that the 
veteran's range of motion was limited.  Due to this, and the 
Board finds that, by applying the benefit of the doubt 
doctrine, the evidence of record allows for the conclusion 
that an increased rating is warranted for the period prior to 
September 23, 2002.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

While a 60 percent evaluation is justified for the period in 
question, a rating in excess of that amount is not permitted.  
In so finding, the Board has considered whether any alternate 
Diagnostic Codes allow for a higher evaluation.  However, 
because the evidence does not establish a vertebral fracture, 
Diagnostic code 5285 is not for application.  Further, 
because the evidence does not reveal ankylosis, Diagnostic 
Code 5286 does not apply.  No other Code sections afford a 
rating in excess of 60 percent.

In conclusion, then, the evidence of record allows for a 
rating of 60 percent for the veteran's status postoperative 
Gill procedure, bilateral lateral fusion, L5-S1, with iliac 
bone graft for spondylolisthesis, L5 on S1, with scoliosis, 
dorsolumbar spine, for the period prior to September 23, 
2002.  However, there is no basis for an evaluation in excess 
of that amount.  

As revised effective September 23, 2002, Diagnostic Code 5293 
states that intervertebral disc syndrome is to be evaluated 
either based on the total duration of incapacitating episodes 
over the past 12 months, or by combining under 38 C.F.R. 
§ 4.25 the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, a 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the last 12 months.  A 60 percent 
disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during the past 12 months.  In 
fact, while the veteran has stated that he has been bedridden 
at times, there is no indication that bed rest was prescribed 
by a physician at any time within the last 12 months.  
Therefore, this component of Diagnostic Code 5293 cannot 
serve as a basis for an increased rating, and the highest 
possible rating based on incapacitating episodes remains at 
60 percent.

Under the new version of Diagnostic Code 5293, the Board must 
consider whether separate evaluations for chronic orthopedic 
and neurologic manifestations, when combined under 38 C.F.R. 
§ 4.25 with evaluations for all other disabilities, results 
in a higher disability rating for his intervertebral disc 
syndrome than the 60 percent arrived at on the basis of 
incapacitating episodes.  

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's degenerative disc disease of 
the lumbar spine.  One relevant Code section in this regard 
is Diagnostic Code 5292, concerning limitation of motion of 
the lumbar spine.  Here, a VA examination dated in October 
2003 revealed slight muscle atrophy in the lumbar spine.  The 
veteran had flexion to 30 degrees without pain and to 45 
degrees with pain.  He had extension to 5 degrees.  He had 
right lateral flexion to 15 degrees and left lateral flexion 
to 15 degrees.  He had right rotation to 30 degrees.  Left 
rotation was also to 30 degrees.  

The Board finds that the range of motion findings noted in 
October 2003, particularly with respect to flexion and 
extension, warrant a finding of severe limitation of motion 
under Diagnostic Code 5292.  The Board has reviewed alternate 
Diagnostic Codes and finds none that afford a higher rating 
for the orthopedic manifestations of the veteran's status 
postoperative Gill procedure, bilateral lateral fusion, L5-
S1, with iliac bone graft for spondylolisthesis, L5 on S1, 
with scoliosis, dorsolumbar spine.

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected status postoperative Gill procedure, bilateral 
lateral fusion, L5-S1, with iliac bone graft for 
spondylolisthesis, L5 on S1, with scoliosis, dorsolumbar 
spine.  As the veteran experienced radicular pain in his 
right thigh, but not down to his feet, Diagnostic Code 8526, 
for the anterior crural nerve (femoral) appears to be the 
most relevant Code section for application.

Diagnostic Code 8526 provides a 10 percent evaluation for 
mild incomplete paralysis.  A 20 percent rating is warranted 
where such incomplete paralysis is moderate.  A 30 percent 
evaluation applies where the evidence demonstrates severe 
incomplete paralysis.  Finally, a 40 percent rating is 
warranted where paralysis is complete.  Here however, the 
evidence demonstrates, at best, only mild sensory deficit.  
Indeed, a May 2002 EMG study showed only mild acute/chronic 
right S1 radiculopathy.  Moreover, while an October 2003 VA 
examination revealed positive straight leg raise, no focal 
motor or sensory deficits were detected and the veteran 
denied any loss of bowel or bladder function.  

For the reasons explained above, the veteran's paralysis of 
the lower extremities appears to be mild, warranting a 10 
percent rating under Diagnostic Code 8526.  

In sum, as instructed by the new version of Diagnostic Code 
5293, the Board has considered the chronic orthopedic and 
neurologic manifestations of the veteran's degenerative disc 
disease of the lumbar spine.  It has been determined that the 
veteran is entitled to a 40 percent rating under Diagnostic 
Code 5292 for his orthopedic manifestations, and that he is 
entitled to a 10 percent evaluation under Diagnostic Code 
8526 for the neurologic manifestations.  Those two ratings 
must now be combined under 38 C.F.R. § 4.25, along with any 
other service connected disabilities.  Here, the veteran also 
has a 10 percent rating for low back surgical scars.  

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 40 percent (orthopedic 
manifestations of his low back disability) 10 percent 
(neurological manifestations of his low back disability) and 
10 percent (low back surgical scars), an evaluation of 50 
percent is derived.  Thus, the second component of Diagnostic 
Code 5293, as in existence from September 23, 2002 to 
September 26, 2003, does not afford an evaluation in excess 
of 60 percent for the veteran's status postoperative Gill 
procedure, bilateral lateral fusion, L5-S1, with iliac bone 
graft for spondylolisthesis, L5 on S1, with scoliosis, 
dorsolumbar spine.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities was revised again, effective September 26, 2003.  
Because the most recent version of the law requires a finding 
of ankylosis in order for the veteran to qualify for an 
increased rating, the 
veteran cannot achieve a rating in excess of 60 percent under 
the law as it existed from that date forward.  In this 
regard, the Board finds that even with consideration of 
additional functional impairment due to pain, there has no 
demonstration of functional impairment comparable to 
ankylosis of the lumbar spine.  Therefore, from September 26, 
2003, the veteran remains entitled to no more than a 60 
percent evaluation for his status postoperative Gill 
procedure, bilateral lateral fusion, L5-S1, with iliac bone 
graft for spondylolisthesis, L5 on S1, with scoliosis, 
dorsolumbar spine.  

Finally, the evidence does not reflect that the veteran's 
status postoperative Gill procedure, bilateral lateral 
fusion, L5-S1, with iliac bone graft for spondylolisthesis, 
L5 on S1, with scoliosis, dorsolumbar spine, has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2003) is not 
warranted.  


ORDER

A 60 percent rating for status postoperative Gill procedure, 
bilateral lateral fusion, L5-S1, with iliac bone graft for 
spondylolisthesis, L5 on S1, with scoliosis, dorsolumbar 
spine, is granted.


REMAND

The veteran has also claimed entitlement to TDIU benefits.  
In light of the grant of an increased 60 percent evaluation 
for the disability at issue in the above decision, the RO 
must be afforded the opportunity to reconsider the TDIU claim 
prior to appellate adjudication.  Moreover, although the 
veteran has been afforded VA examinations with respect to his 
service-connected low back disability, such evaluations did 
not contain any opinion as to the question of employability.  
As such, it would be useful to obtain another VA examination 
for the purpose of determining whether he is precluded from 
engaging in substantially gainful occupation as a result of 
such disabilities.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Issue a VCAA notice letter relative 
to the TDIU issue on appeal.  
Specifically, the veteran should be 
advised of the information and evidence 
necessary to substantiate his appeal, 
which evidence he is to provide, and 
which evidence will be obtained by VA.  
He must also be advised to send any 
evidence in his possession pertinent to 
the appeal to VA.

2.  Schedule a VA examination for the 
purpose of determining whether it is at 
least as likely as not that the veteran 
is precluded from other than marginal 
employment due to the veteran's service-
connected disabilities.  Any and all 
tests should be conducted and the claims 
file should be reviewed in conjunction 
with the examination.  All opinions 
offered should be supported by a clear 
rationale that is consistent with the 
evidence of record.  

3.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



